Citation Nr: 9901437	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to April 
1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability evaluation.  The appellant moved, and 
the case was transferred to the Atlanta, Georgia, RO.  In a 
June 1998 hearing officers decision, the RO granted a 
50 percent evaluation for post-traumatic stress disorder.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
difficulty in maintaining a job, difficulty in establishing 
and maintaining relationships with others, the inability to 
get along with others, no friends, anxiety, depression, and 
irritability.


CONCLUSION OF LAW

Post-traumatic stress disorder is 70 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  During the pendency of the appeal, the RO increased 
the appellants disability evaluation from 10 percent to 
50 percent; however, the appellant has informed VA that he 
seeks an evaluation in excess of 50 percent.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Of record are VA outpatient treatment reports from February 
1996 to October 1997.  The appellant was in treatment for his 
post-traumatic stress disorder; however, not all the 
treatment reports relate to treatment for post-traumatic 
stress disorder.  In February 1996, the appellant was 
described as not being suicidal or homicidal.  The appellant 
reported losing jobs because of walking out on the job, being 
laid off, or being fired.  He stated that he had problems 
maintaining relationships.  He denied nightmares and 
flashbacks.  He stated that he cried easily.  In March 1996, 
he denied homicidal or suicidal ideations.  He reported a lot 
of anxiety, depression, nightmares, and insomnia.  He stated 
that he had no friends, and that he thought about Vietnam 
every day.  He denied flashbacks.  The appellant stated that 
he did not have panic attacks.  He reported that he was 
hypervigilant and insecure in crowds.  He was described as 
cooperative and that he asked relevant questions and gave 
thoughtful answers.  In May 1996, he was noted to be focusing 
on anger and relationships.  He was noted to not be homicidal 
or suicidal.  In June 1996, he focused on the pain associated 
with his conflict of wanting to be with people and the desire 
to not be close with others.  He expressed fantasies of being 
dead, but there was no suicidal plan.  He was not homicidal.  
In July 1996, the appellant was focusing on his mechanism to 
distance himself from painful and fearful stimuli.  He was 
described as not being homicidal or suicidal.  In August 
1996, he was described as not being homicidal or suicidal.

In July 1996, the appellant submitted a statement.  He stated 
that he thought about Vietnam every day.  He stated that he 
felt numb emotionally and that he did not feel close to 
others and that he had difficulty establishing and 
maintaining relationships with people.  The appellant stated 
that he felt out of place around others and that he had no 
friends.  He had less contact with his family and described 
feeling anxious all the time.  He reported insomnia and 
survivors guilt.  He stated that he could not concentrate 
for long periods of time.

The appellant underwent a VA examination in September 1996.  
The appellant reported social adjustment problems.  He stated 
that he felt alienated and that he was unable to make 
friends.  He had no problem getting a job because of his 
intellectual ability, but that he had difficulty keeping a 
job.  He reported not being able to get along with either his 
co-workers or his supervisor in his jobs.  The appellant was 
described as being neatly dressed.  He participated in the 
examination with good cooperation.  His attention was 
directed to the examiner and could be maintained.  His 
sentence construction and vocabulary revealed an intelligent 
man.  He had no difficulty explaining his feelings and 
history and answered all questions with ease.  He correctly 
interpreted various proverbs.  He had no difficulty 
explaining the differences and similarities, and he did 
serial seven calculations with good speed.  The VA examiner 
stated that, So from the cognitive standpoint, his veteran 
perform[ed] very well and he had no false ideas and no 
cognitive type of pathology was even suspected about him.  
The VA examiner noted that the appellant had problems with 
social adjustment and that such problems seemed valid.  The 
VA examiner stated that the appellant complained of 
occasional nightmares.  The VA examiner noted that the 
appellant did not display all the usual symptoms that a 
typical Vietnam veteran display and gave the appellant a 
diagnosis of post-traumatic stress disorder, mild degree.

The appellant had an RO hearing in September 1997.  He 
reported bad dreams about Vietnam; specifically, about the 
time he and some fellow soldiers were ambushed and one of his 
friends was killed.  He stated that he could sleep well at 
times, but that at times he would get only three to four 
hours of sleep.  He stated that his memory, at times, seemed 
worse.  As to describing his working habits, the appellant 
stated that initially he was able to focus , but that after a 
while, he would get irritated, which caused problems with his 
co-workers.  He stated that he had been fired because of 
these types of problems.  The appellant stated that it was 
difficult to get a job because of his past history with other 
jobs.  He stated that there have been times when he was 
homeless, but that he lived with his sister now.  He reported 
survivors guilt.  The appellant stated that he would go for 
counseling for post-traumatic stress disorder once a week.  
He stated that he was divorced with two children and that he 
had problems acquiring and maintaining long-term 
relationships.

The appellant had a VA psychiatric evaluation in March 1998.  
The appellant reported that he worked irregularly.  He stated 
that he would put in hundreds of job applications and would 
not get anything because they find out that he was a Vietnam 
veteran and that he has been fired from previous jobs.  The 
VA examiner stated that the appellant was a fairly neatly-
dressed man with a very constricted affect.  His mood was 
depressed and anxious.  He had flashbacks, intrusive 
thoughts, nightmares, startle reaction, and some problems 
with concentration.  It was difficult for him to focus on 
anything.  He did not want to talk about Vietnam, which was 
why he avoided groups of Vietnam veterans.  He admitted to 
suicidal ruminations.  The appellant was coherent and tight 
in associations, but he was guarded and suspicious.  He 
stayed mainly by himself, and did not like to associate with 
others.  The VA examiner gave a diagnosis of severe post-
traumatic stress disorder, chronic, with depression.  The VA 
examiner stated that the psychosocial and environmental 
problems were severe because of the appellants inability to 
relate to people.  She noted that the appellant tried to 
work, but that he had been unable to keep the job or find 
jobs.  The Global Assessment of Functioning score was 48the 
VA examiner stated that the appellant had serious symptoms, 
depression, suicidal ideation with serious impairment of 
social and occupational functioning.

The appellant had a hearing before this Board Member in 
September 1998.  The appellant stated that he had lost a lot 
of jobs since he came back from Vietnam.  Prior to 1978, he 
lost jobs because of alcoholism.  He noted that his work 
history was erratic.  He reported that the longest he had 
worked a company was Otis Elevators, where he worked for 
seven years.  He stated that he had problems getting along 
with co-workers and that he was fired.  He stated that he has 
tried to stay in the job, but was not capable of doing such.  
He reported having no friends.  He stated that he got along 
with his two children as long as he was not around them for 
too long.  The appellant stated that he had recently gotten 
married and that it had lasted for three weeks, when he left 
her.  He stated that he could not stay in the relationship.

The appellant testified that he tried to keep busy so that he 
would not think about Vietnam, such as reading and 
exercising.  He stated that he felt he needed to be on the go 
all the time.  He reported that he was a loner.  When asked 
about nightmares and flashbacks, the appellant stated that he 
had them, but did not elaborate as to their content.  He 
stated that he did not watch anything having to do with 
Vietnam.  He stated that his memory was good most of the 
time.  He did not trust people.  He stated that he thought 
about Vietnam every day.  When asked why he was fired from 
Otis, the appellant noted that he had been laid off, but that 
he suspected that he was really fired.  He stated that he had 
been written up on prior jobs because of absenteeism, such as 
leaving work early and not coming in.  He stated that when he 
went to Texas, he would stay with his mom and that he got 
along well with her.  He stated that he lived alone in 
Atlanta.  He reported having recently worked for six months 
(on a six-month contract) with a bakery and that they wanted 
to hire him following the completion of the contract.  He 
stated that when they saw his work record, they changed their 
minds.  The appellant stated that the most predominant 
symptoms of his post-traumatic stress disorder were that he 
isolated himself, he could not establish and maintain 
consistent relationships, and insomnia.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).

In the February 1997 rating decision on appeal, the RO 
reviewed the appellants claim for post-traumatic stress 
disorder under the old rating criteria for mental disorders 
(although the criteria for mental disorders had changed in 
November 1996).  However, in the June 1997 hearing officers 
decision, the hearing officer reviewed the appellants claim 
for an increased evaluation for post-traumatic stress 
disorder under both the old and the new criteria.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  Both the pre-November 1996 criteria and 
the post November 1996 criteria will be laid out for the 
benefit of comparing the two.  The pre-November 1996 criteria 
and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 70 percent disability evaluation 
for post-traumatic stress disorder.  In February 1996, the 
appellant was noted not to be homicidal or suicidal.  He 
reported losing jobs because he walked out of the job, was 
laid off, or was fired.  He denied nightmares and flashbacks.  
He stated that he had difficulty maintaining and establishing 
relationships.  In March 1996, the appellant described 
feeling anxious and depressed.  He reported having no friends 
and that he thought about Vietnam daily.  He described 
himself as hypervigilant and insecure in crowds.  From May 
1996 to June 1996, the appellant expressed pain in not being 
able to be close to others, fantasies of being dead, and 
focused on his anger and relationships.  In a statement 
submitted by the appellant in July 1996, he stated that he 
was numb emotionally and that he did not feel close to others 
and had difficulty establishing and maintaining effective 
relationships.  He stated that he felt anxious all the time.  
He stated that he had insomnia and survivors guilt and could 
not concentrate for long periods of time.

In September 1996, the appellant was noted to have problems 
with social adjustment.  The appellant described feeling 
alienated and that he was unable to make friends.  He 
reported difficulty with keeping a job.  He complained of 
occasional nightmares.  In September 1997, at the RO hearing, 
the appellant stated that his problems with work were that he 
would lose interest in what he was doing and become 
irritated, which caused problems with co-workers.  He stated 
that this was the type of problem for which he would be 
fired.  He reported survivors guilt.  In March 1998, the VA 
examiner described the appellant was depressed and anxious.  
The appellant reported flashbacks, intrusive thoughts, 
nightmares, startle reaction, and problems with 
concentration.  He did not want to talk about Vietnam.  The 
appellant admitted to suicidal ruminations.  He did not want 
to be around others, and would usually isolate himself.  The 
VA examiner stated that the appellant had serious symptoms of 
post-traumatic stress disorderdepression, suicidal 
ideation, and serious impairment of social and occupational 
functioning.

In September 1998, the appellant, at the Board hearing, 
stated that his work history was erratic.  He stated that he 
longest he had worked for any company was Otis Elevators, 
which was for seven years.  He stated that he was fired, but 
noted later in the hearing that he had been laid off, but 
that he was sure he was fired.  He stated that he had no 
friends.  He reported being able to get along with his two 
children, as long as was not with them for too long.  The 
appellant stated that he would keep himself busy so as to 
keep his mind off of Vietnam.  He did not want anything to do 
with Vietnam.  He stated that his most prominent symptoms of 
post-traumatic stress disorder were his isolation from 
others, his inability to establish and maintain 
relationships, and insomnia.

The Board finds that the above-described evidence is 
indicative of no more than a 70 percent evaluation for post-
traumatic stress disorder.  In reviewing both the pre-
November 1996 criteria and the post-November 1996 criteria, 
the Board finds that the pre-November 1996 criteria is more 
favorable to the appellants service-connected post-traumatic 
stress disorder.  The appellants ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  He has described continuously that he has 
difficulty getting along with others and difficulty in 
establishing and maintaining favorable relationships.  The 
appellant has stated that he can get along with his children 
as long as he does not see them for too long.  He reported 
that he left his second marriage after three weeks because he 
could not handle the relationship.  Further, he has a severe 
impairment in the ability to obtain or retain employment.  
The appellant has reported that his past job performance has 
been erratic.  He stated that he was able to get jobs, but 
that he would walk off the job, get laid off, or get fired.

In his most recent VA psychiatric evaluation, the VA examiner 
gave the appellant a GAF score of 48.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 48 (which is 
within the range of 41-50) is defined as Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  Although a GAF score of 48 does contemplate 
that the appellant is unable to keep a job, the GAF score 
encompasses numerous symptoms and the person to whom the GAF 
score is assigned does not necessarily have all the symptoms 
described within the score range.  Here, the VA examiner 
stated that the GAF score of 48 was based upon, serious 
symptoms, depression, suicidal ideation with serious 
impairment of social and occupational functioning.  The VA 
examiner did not make a finding that the appellant was unable 
to keep a job; rather, that he had a serious impairment 
of occupational functioning.  Thus, based upon the evidence 
of record and the GAF score, the facts establish that the 
appellant is 70 percent disabled.

The 70 percent evaluation under the new criteria contemplates 
more serious symptoms of post-traumatic stress disorder than 
the appellant has shown.  Although he has expressed suicidal 
ideation, he does not have obsessional rituals which 
interfere with routine activities.  He does not have 
intermittently illogical speech.  In fact, he has been noted 
to be coherent, cooperative, and having tight associations.  
He has specifically stated that he does not have panic 
attacks.  He does not neglect his personal appearance.  In 
the September 1996 and march 1998 VA examination reports, the 
VA examiners both stated that the appellant was neatly 
dressed.  The appellant  has expressed anger at time, but he 
nor any medical professional has noted that he has unprovoked 
irritability with periods of violence.  Thus, the Board has 
determined that the appellant meets the 70 percent evaluation 
based upon the old criteria.

The evidence establishes that an evaluation in excess of 70 
percent is not warranted under either the pre-November 1996 
criteria or the post-November 1996 criteria.  Although it 
does not appear that the appellant is currently employed, the 
evidence has not established, nor has it been stated by a 
competent medical professional that the appellants 
unemployment is due solely to his post-traumatic stress 
disorder.  The fact that the appellant has difficulty with 
establishing and maintaining effective relationships and does 
not get along with others does not establish the presence of 
virtual isolation.  

In addition, the described manifestations contained in the 
reports establish that the appellant does not have totally 
incapacitating psychoneurotic symptoms contemplated by the 
100 percent evaluation.  There is no evidence of gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activity such as 
fantasy, confusion, panic, and explosions of aggressive 
energy.  The appellant has been described as being in good 
reality contact, having the ability to function fairly well, 
alert, cooperative, coherent, and intelligent.  As to the 
post-November 1996 criteria, there is no indication of 
persistent delusions or hallucinations, inability to perform 
activities of daily living (including personal hygiene), 
disorientation to time or place, and memory loss that would 
establish total occupational and social impairment.  Rather, 
the appellant has been described as neatly dressed, having no 
false ideas and no cognitive type of pathology, relevant, 
being able to pay attention to the examiner throughout the 
examination, answering all questions with ease, and being 
tight in associations.  Such facts establish no more than a 
70 percent impairment under either the pre-November 1996 
criteria or the post-November 1996 criteria.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his post-traumatic stress disorder 
is worse than evaluated, it was true in that the RO increased 
his evaluation for post-traumatic stress disorder from 
10 percent to 50 percent.  Further, here, the Board has 
granted a 70 percent evaluation.  However, to the extent that 
the appellant stated that he cannot work because of his post-
traumatic stress disorder, the Board finds that the medical 
findings do not support an evaluation in excess of 
70 percent.  A VA examiner noted that the appellant had 
serious impairment of occupational functioning but did 
not state that the appellant was unable to work because of 
his post-traumatic stress disorder.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellants statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellants contentions into account and the 
medical findings, post-traumatic stress disorder is no more 
than 70 percent disabling.  To this extent, the preponderance 
of the evidence is against his claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

A 70 percent rating for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
